ACCEPTED
                                                                                                    06-15-00070-CV
                                                                                         SIXTH COURT OF APPEALS
                                                                                               TEXARKANA, TEXAS
                                                                                             11/10/2015 10:48:53 AM
                                                                                                   DEBBIE AUTREY
                                                                                                             CLERK

                                CAUSE NO. 06-15-00070-CV

HERITAGE SNF D/B/A HERITAGE    §                    IN THE COURT OF APPEALS
                                                                                  FILED IN
PLAZA NURSING AND              §                                           6th COURT OF APPEALS
REHABILITATION CENTER          §                                             TEXARKANA, TEXAS
                               §                                          11/10/2015 10:48:53 AM
     PLAINTIFF                 §                                               DEBBIE AUTREY
                               §                                                   Clerk
VS.                            §                    SIXTH APPELLATE DISTRICT
                               §
GEORGE FISHER, INDIVIDUALLY    §
AND AS INDEPENDENT EXECUTOR OF §
THE ESTATE OF WILMER GIDDENS   §
DECEASED                       §
                               §
     DEFENDANT                 §                    STATE OF TEXAS

                              MOTION TO DISMISS APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Plaintiff Heritage SNF, LP d/b/a Heritage Plaza Nursing and Rehabilitation

Center (“Plaintiff”) and moves to dismiss its appeal of this case and would show the court as

follows:

       1.     On June 25, 2015, the trial court, in case number 06-C1701-CCL, issued a

judgment awarding Plaintiff damages, pre- and post-judgment interest, and court costs but

denying an award for attorneys’ fees.

       2.     Less than thirty days from the date of judgment, Plaintiff filed a motion to modify

the judgment to allow an award for attorneys’ fees, thereby extending the trial court’s plenary

power to modify the judgment. See Tex. R. Civ. Pro. 329b (a), (e), (g).

       3.     On September 23, 2015, the trial court had yet to rule on Plaintiff’s motion to

modify, and Plaintiff filed its notice of appeal to preserve an appeal. See Tex. R. App. Pro.

26.1(a).




MOTION TO DISMISS APPEAL                                                                 PAGE 1
       4.      On October 5, 2015, the trial court, still having plenary power, issued an

Amended Final Judgment, effectively modifying its original judgment to add an award for

attorneys’ fees.

       5.      Accordingly, there no longer being any need to appeal the trial court’s original

judgment, Plaintiff hereby moves to dismiss its appeal.


                                             Respectfully submitted,


                                             /s/ David H. Estes__________________
                                             DAVID H. ESTES
                                             State Bar No. 24012599
                                             destes@hdbdlaw.com
                                             NEIL J. STOCKBRIDGE
                                             State Bar No. 24088474
                                             nstockbridge@hdbdlaw.com
                                             HARTLINE DACUS BARGER DREYER LLP
                                             8750 North Central Expressway, Suite 1600
                                             Dallas, Texas 75231
                                             (214) 369-2100
                                             (214) 369-2118 - Facsimile

                                             ATTORNEYS FOR PLAINTIFF




                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been
forwarded to all known counsel of record in accordance with the Texas Rules of Civil Procedure
on this 10th day of November 2015.



                                             /s/ David H. Estes__________________
                                             DAVID H. ESTES




MOTION TO DISMISS APPEAL                                                               PAGE 2